Citation Nr: 0525317	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a hip disorder, 
claimed as secondary to low back disorder.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
from August 2002 and June 2004 rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected 
with respect to the five issues listed on the title page of 
this decision.  

In March 2005, the veteran and his wife testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge of the Board, sitting in Washington, D.C.  
At the hearing, the veteran affirmatively indicated that he 
would be satisfied with testifying via videoconference in 
lieu of testifying personally.  In June 2003, the veteran and 
his spouse testified in person before a Decision Review 
Officer of the RO, with respect to the issues of neck, back, 
and hip disorders and diabetes (PTSD claim was not filed 
until after the RO hearing).  The transcripts of both 
hearings are of record and have been considered.    

The five issues on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for 
further evidentiary development.

On another matter, the record includes a print-out of 
electronic mail from the veteran to the RO in July 2003, in 
which the veteran discussed, among other things, a shoulder 
injury purportedly incurred in service in the 1970s.  He did 
not explicitly indicate that he is seeking service connection 
for a shoulder disability.  This matter is REFERRED to the RO 
for appropriate action, which should commence with 
clarification as to whether he is seeking service connection 
for such disability.  


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim as to all five 
issues.  Further development would ensure that the veteran's 
due process rights, including those associated with VCAA, as 
amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004), are met.  The specific 
bases for remand are set forth below.

Neck, Low Back, and Hip Disorders

Service medical records document the veteran's involvement in 
an in-service (October 1972) automobile accident which 
required treatment for neck and shoulder pain.  An October 
1972 record reflects impressions of cervical strain and right 
shoulder strain, with negative X-ray results for the cervical 
spine and right shoulder.  The service medical records do not 
reflect treatment for low back problems.  

It is noted that the service medical records currently in the 
file reflect only two entries pertaining to the automobile 
accident - one dated October 26, 1972, which discusses X-ray 
results; and the other, dated October 31, 1972, reflecting 
diagnoses of cervical and right shoulder strain.  These 
records do indicate that the veteran was treated at the Navy 
Regional Medical Center in Newport, Rhode Island.  The actual 
treatment and testing records from the Navy hospital, 
however, are not in the claims file.  An effort should be 
made to obtain them on remand.  

Post-service medical records amply demonstrate that the 
veteran currently has back and hip problems, including lumbar 
degenerative disc disease degenerative joint disease in the 
hip.  With respect to current hip problems, the veteran has 
alleged that it is secondarily attributable to in-service 
back injury (September 2001 statement); at the Board hearing 
(see p. 4, transcript), he reported that his hip was injured 
in the in-service car accident.  

Further, the veteran alleges that he fell "at least 30 
feet," or "40 feet," out of a helicopter while stationed 
in either Okinawa, Japan, or in Da Nang, in Vietnam, injuring 
his back, in 1971.  See, e.g., February 2001; January 2001; 
and December 2003 statements.  Elsewhere - see PTSD stressor 
questionnaire response - he says he had a "slight" chopper 
crash when the chopper when up "about 50 feet and came back 
down hard."  Nothing in the current record - other than the 
veteran's unsubstantiated allegation - confirms this 
incident, or treatment for this purported injury.  Falling 
from such a distance presumably could have resulted in 
serious back and/or hip injuries, yet nothing in the service 
medical or personnel records contains any reference to such 
an incident or medical care therefor.  The veteran could not 
provide, when questioned at the Board hearing, more details, 
like specific date of injury and nature of injuries 
sustained, but he did say that he already had provided VA his 
accounting of this incident.  Lay evidence on this matter, as 
well as any related medical or other evidence obtained while 
this case is on remand status, should be considered when this 
case is readjudicated.    

Based upon the above, the crux of this claim is whether there 
is an etiological relationship, or cause-effect nexus, 
between any of the current musculoskeletal disabilities 
claimed and active duty.  Relevant to this issue is the role, 
if any, of an intercurrent injury that could be deemed the 
cause or contributor of the current disability or 
disabilities.  In this connection, post-service medical 
records indicate that the veteran had a civilian job injury 
lifting beer barrels in July 1975, which apparently 
necessitated laminectomy.  Also, a July 2003 VA medical 
treatment record reflects history of civilian employment at a 
police department, during which he injured his back.  Other 
civilian job history includes employment as a bartender, 
school bus driver, and security personnel.  See July 2003 VA 
medical record.  Also, in VA Form 21-526 submitted in January 
2001, the veteran himself listed having had a back injury in 
February 1975 (perhaps referring to the beer barrel 
incident), which would clearly post-date service.  The issue 
of etiology is to be addressed in a compensation and pension 
orthopedic (C&P) examination after obtaining as many 
pertinent missing records as is reasonably possible.       

The veteran further reported that he has been receiving 
Social Security Administration (SSA) disability benefits 
based upon his back disability since shortly after discharge 
from service.  See July 2003 VA medical record; Board hearing 
transcript, p. 9.  The SSA application, any supporting 
exhibits/evidence, and any SSA administrative law judge 
decision should be obtained.  VA's duty to assist the veteran 
in substantiating his claim includes an obligation to obtain 
such records.  See, e.g., Masors v. Derwinski, 2 Vet. App. 
181, 187-188 (1992).  

Diabetes Mellitus

Generally, service connection for diabetes requires a 
diagnosis, evidence of pertinent injury or manifestation 
thereof in service, and a link between the two.  38 C.F.R. 
§ 3.303 (2004).  Also, veterans with 90 days of service 
during wartime or peacetime after December 31, 1946, as is 
the case with the veteran here, whose diabetes became 
manifested to a minimum 10 percent within one year after 
discharge, are entitled to presumptive service connection for 
diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Service medical records are wholly devoid of any complaints, 
such as of abnormal blood sugar levels, that could now be 
attributed to diabetes mellitus, nor diagnosis thereof.  
Post-service records document an initial diagnosis within the 
last several years, decades after service.  The veteran 
himself has stated, as reflected in his written statements, 
that he was first diagnosed with diabetes several years ago.  
No medical evidence of record affirmatively links current 
diabetes to active duty.  Thus, the claim does not appear to 
be substantiated, at least on either direct causation or 
general presumptive service connection theories discussed 
above.     

Nonetheless, other laws and regulations provide for 
presumptive service connection for Type II, adult-onset 
diabetes mellitus with evidence of herbicide exposure in 
service if 38 C.F.R. § 3.307(a) criteria are met.  See 38 
C.F.R. § 3.309(e).  Here, there is no requirement of 
manifestation within a specific time period after discharge 
from service.  Thus, for veterans with herbicide exposure 
whose diabetes is manifested to a compensable degree, 
presumptive service connection is possible even if it is not 
diagnosed within one year after discharge.   

A veteran with active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  See 38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Notwithstanding these 
provisions, a veteran can still establish service connection 
on a direct basis if the evidence shows that he had herbicide 
exposure and that it caused diabetes.  Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

Here, the veteran's contention is that he had herbicide 
exposure in Vietnam during the prescribed period of time, or, 
that he was so exposed while moving drums of herbicides 
between Iwakuni, Japan, and Da Nang, in Vietnam.  See, e g., 
February 2001 statement.  He further alleges that he had 
actually set foot on the ground in Japan and Vietnam, not 
that he merely flew over these areas, presumably to dispute 
the RO's conclusion that the veteran's receipt of the Vietnam 
Service Medal does not establish presence "on the ground in 
Vietnam."  See April 2003 statement; pg. 10, RO hearing 
transcript; RO's April 2003 letter to Congressman Mica.  

The Board acknowledges that no official service records, to 
date, showing that the veteran actually had set foot on 
Vietnam soil.  Moreover, the responses from the appropriate 
agencies - whether in response to the RO's numerous inquiries 
to verify physical presence in Vietnam or the veteran's own 
inquiries to obtain documentation to this effect - do not 
sufficiently confirm assignment of duty in Vietnam, or 
presence on Vietnam soil or waters offshore Vietnam or other 
locations associated with duty or visitation in Vietnam.  
However, the veteran's Form DD 214 does reflect over eleven 
months of "foreign service."  Service personnel records 
also reflect that the veteran was assigned to MABS-12, MAG-
12, 1st MAW from April 1971 to May 1972.  An abstract 
submitted by the veteran indicates that the "MAG-12" was 
deployed to Vietnam in May 1971 for combat operations.  
Therefore, although the RO has done a commendable job in 
attempting to verify whether the veteran had service in 
Vietnam, the Board is compelled to remand this matter for 
additional development.  

As for the veteran's allegation that he had herbicide 
exposure in Japan, a March 1972 memorandum from the Marine 
Air Base Squadron 12 in San Francisco indicates that the 
veteran was scheduled to be transferred to Yokota Air Force 
Base, in Japan.  Also, other service personnel records 
indicate that his foreign service included service in Japan 
(for instance, he attended "NCO Leadership School" at Camp 
Hansen, Okinawa, for one month in 1971).  "Sea and Air 
Travel - Embarkation Slips" also document the veteran's 
presence in Japan at various times during service.  These 
records buttress the allegation as to physical presence in 
Japan, but is not adequate, based upon the current record, to 
establish that the veteran did in fact have herbicide 
exposure in Japan, as is alleged, for the purposes of 
analysis under Combee.

Also, at the Board hearing, the veteran reported an incident 
which, if adequately verified, would not only help 
corroborate a PTSD stressor, but would simultaneously 
establish the veteran's physical presence in Vietnam within 
the statutorily prescribed period for the purposes of 
presumptive herbicide exposure.  He said that, on July 1, 
1971, his unit or battalion had been under attack, and that 
this was the first instance in which he killed Vietcong 
soldier(s).  Also, he said that, between June and November 
1971, he was in Chu Lai "probably 10 times."  See p. 20, 
Board hearing transcript.  Further corroboration effort is 
warranted on this issue.     

PTSD

Regulations specific to PTSD service connection claims 
require (1) evidence of a PTSD diagnosis in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible evidence that a stressor occurred.  
38 C.F.R. § 3.304(f) (2004).  If the evidence establishes 
engagement in combat against the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
lay testimony alone may establish the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2004).

At the outset, the Board notes that the focus of this 
decision is not on whether the record reflects a specific 
diagnosis of PTSD.  It does (however, the diagnosis 
apparently is based upon, in part, uncorroborated accounting 
of combat stress).  See recent VA outpatient medical 
treatment records.  The crux of this case is whether the 
claimed stressor or trauma is adequately corroborated.  It is 
not, at least based upon the current record, and a 
corroborated stressor, in the absence of reliable evidence of 
combat action, is a threshold requirement.  

The veteran had wartime service from February 1970 to 
February 1974.  His military occupational specialty (MOS) was 
"crash fire rescueman."  The veteran received the 
"National Defense Medal" (presumably the National Defense 
Service Medal), Vietnam Service Medal with one star, Good 
Conduct Medal, and Meritorious Unit Citation.  DD Form 214.  
The service personnel records, including Form DD 214, do not 
show the receipt of combat-specific citations, such as Combat 
Infantryman Badge, Bronze Star with a "V" device for valor, 
or Purple Heart Medal.  If it is not shown by such evidence 
that a veteran had engaged in combat against the enemy, his 
lay stressor allegation is to be corroborated by official 
service records or other credible evidence.  See 38 C.F.R. § 
3.304(f); see, e.g., Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994); Gaines v. West, 11 Vet. App. 
353 (1998).  
  
In this case, the veteran did not explicitly allege in any 
written statement that he himself had engaged in active, 
personal combat against the enemy.  Rather, he reported that 
various stressful events and circumstances, together, so 
traumatized him such that he developed a psychiatric disorder 
recently diagnosed as PTSD.  At the Board hearing, however, 
he reported an incident that requires further corroboration 
efforts. He said that, on July 1, 1971, his unit or battalion 
had been under attack, and that this was the first instance 
in which he took enemy life.  Also, he reportedly was in Chu 
Lai numerous times between June and November 1971.  See p. 
20, Board hearing transcript.     

In this connection, the Board notes that, in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court reversed a Board 
denial of service connection for PTSD on the basis of an 
unconfirmed stressor.  In Pentecost, the Court said that 
corroboration of every detail of a stressor, such as the 
claimant's personal involvement, is unnecessary.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, in 
Pentecost, the claimant submitted independent evidence that 
his unit was in fact under rocket attack.  Thus, if it is 
verified that the veteran was present in Vietnam during June 
- November 1971, and that his unit/battalion had been under 
attack on June 1, 1971, as explicitly reported, or some other 
date during this time period and the veteran was present 
there, then, consistent with Pentecost, the veteran's PTSD 
claim might be viable.  

Moreover, with respect to the veteran's accounting of the 
helicopter incident (see remand bases for the back, neck, and 
hip disorders), it is noted, again, that the veteran was 
unable to provide, when questioned at the Board hearing, more 
details conducive to corroboration of this aspect of the 
alleged stressor, other than what already has been reported.  
The veteran, however, is free to supply corroborating 
evidence on this matter while this case is on remand status.  

Based upon the foregoing, the most appropriate disposition of 
this claim is deferment of a decision on the merits pending 
further evidentiary development.  This matter is REMANDED for 
the following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to service connection for low 
back, neck, and hips disorders that he 
has in his possession.  Then provide the 
veteran claim development assistance as 
warranted consistent with VCAA if he asks 
for help in obtaining additional records 
from pertinent sources of such records, 
rather than providing the records 
himself.  Note that the veteran reported 
recent treatment of the hip by Dr. McCall 
(see pg. 6, Board hearing transcript), 
and the Board has held the record open 
for 60 days to enable him to provide this 
doctor's records, but he has not yet done 
so.  Ask him whether he needs assistance 
to obtain them; if not, he should provide 
them himself as this remand affords him 
additional time to do so.        

2.  Contact the Marine Corps Historical 
Center (MCHC) to corroborate the 
veteran's allegation that his unit or 
battalion (MABS-12, MAG-12, 1st MAW) was 
stationed in Vietnam for any period of 
time between April 1971 and May 1972.  
Confirmation should also be obtained as 
whether the veteran's unit came under 
enemy attack on June 1, 1971.  Also 
attempt to verify the veteran's physical 
presence (to include his unit) in 
Vietnam, in Chu Lai, during various 
periods from June through November 1971.  

3.  As the record reflects that the 
veteran recently has been treated at the 
Daytona Beach, Florida, VA medical 
facility, ensure that that any missing 
treatment records from this facility not 
currently in the claims file are obtained 
and associated with the file.  

4.  It is noted that the record includes 
an April 2005 letter from Dr. James H. 
Acker (private orthopedist), which 
appears to be a summary report of his 
prior treatment of the veteran for hip 
problems.  The doctor's actual treatment 
and testing records are not in the claims 
file.  These records should be obtained 
and associated with the file, as they may 
be pertinent to the hip, back, and neck 
disorder claim. 

5.  Obtain the records from Navy Regional 
Medical Center in Newport, Rhode Island 
pertaining to treatment and testing 
following the October 1972 automobile 
accident.    

6.  Obtain the veteran's SSA disability 
compensation benefits application, 
supporting exhibits/evidence, and 
administrative law judge decision 
thereon.  Ask the veteran to provide 
pertinent information, such as the 
approximate dates of the application and 
decision, if needed to facilitate this 
effort.     

7.  After completing all of the above, 
and obtaining as many pertinent missing 
records as possible consistent with this 
remand order, schedule the veteran for a 
VA C&P orthopedic examination by a 
physician to render an opinion report 
addressing the following:  

The reviewing physician should indicate 
the current diagnosis or diagnoses 
causing disability in the low back, neck, 
and hip.  For each diagnosis, the 
physician should explicitly opine whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability greater than 
50 percent), or less likely than not (by 
a probability less than 50 percent) 
related to the veteran's active military 
service, including, specifically, a 1972 
in-service motor vehicle accident that 
necessitated treatment for neck and back 
pain.  

With respect to the hip disorder now 
claimed, if the examiner determines that 
the claimed back disorder - whether 
cervical or lumbar spine - is 
attributable to the 1972 accident, then 
he should state whether it is at least as 
likely as not that the current hip 
disorder is attributable to the back 
disorder.  In his opinion, the examiner 
should discuss the role, if any, of post-
service civilian activities or job 
injuries affecting the back, to include 
those incurred while the veteran was a 
police officer and while lifting beer 
barrels.  If the examiner finds that any 
claimed disorder is attributable, wholly 
or in part, to post-service events, then 
he should explicitly state so, explain 
the rationale for this finding, and the 
extent of etiological role of these 
events, to the extent that he is able.       

The veteran's claims folder, which should 
include a complete copy of this remand 
order and all service medical records, 
should be reviewed by the physician 
before issuing an opinion on the 
questions posed above.  

If the physician is unable to opine on 
any requested issue or question posed 
without resorting to conjecture or 
speculation, he should so state and 
explain the reasons therefor.  

Associate with the claims folder the 
physician's written examination report, 
along with reports of any diagnostic 
testing, if any, resulting from the 
examination.

8.  Thereafter, readjudicate the claim as 
to all five claimed disabilities.  If the 
decision is adverse to the veteran on any 
disability, then issue a Supplemental 
Statement of the Case, and give the 
veteran and his accredited representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case as to any issue on appeal.  The veteran is not 
required to respond until he receives further notice, but has 
the right to submit additional evidence and argument on the 
matter(s) remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


